Citation Nr: 1007863	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-11 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for the period prior to October 22, 2006 (exclusive 
of the period from May 14, 2004 to June 30, 2004, during 
which time a temporary total evaluation was assigned pursuant 
to 38 C.F.R. § 4.30), and an increased evaluation in excess 
of 40 percent for the period beginning October 22, 2006, for 
the service-connected degenerative disc disease (DDD) 
lumbosacral spine and herniated nucleus pulposus (HNP) of L5-
S1 with intermittent left-sided radiculopathy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 
1986 and from May 1999 to July 1999.  He also served in the 
Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision, 
which continued a 20 percent rating, but assigned a temporary 
total (100 percent) rating effective from May 14, 2004 to 
June 30, 2004, based on surgical treatment necessitating 
convalescence.  

During the course of the appeal, in an October 2007 rating 
decision, the RO increased the evaluation of the service-
connected low back disability to 40 percent, effective on 
October 22, 2006.  

Inasmuch as ratings higher than 20 percent and 40 percent are 
available, and inasmuch as a claimant is presumed to be 
seeking the maximum available benefit for a given disability, 
the claims for higher ratings as reflected on the title page 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting in Washington, D.C., in August 
2009.  

During the hearing, the Veteran submitted additional evidence 
with a waiver of initial RO jurisdiction.  The Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.  

Also during the August 2009 hearing, the Veteran raised new 
claims for increased ratings for the service-connected left 
knee and left shoulder disabilities.  He also appeared to 
raise a new claim of service connection for a cervical spine 
disability.  

Since these issues have not been properly developed or 
certified for appellate consideration, they are not presently 
before the Board and must be referred to the attention of the 
RO for any indicated action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  Beginning on December 2, 2004, the service-connected DDD 
lumbosacral spine and HNP of L5-S1, was first shown to have 
been productive of an increased level of pain that more 
nearly resembled that consistent with the later identified 
functional loss manifested by forward flexion of the 
thoracolumbar spine restricted to 30 degrees or less.  

3.  For the period of the appeal, the service-connected DDD 
lumbosacral spine and HNP of L5-S1, is not shown to have been 
manifested by findings consistent with unfavorable ankylosis 
of the entire thoracolumbar spine or incapacitating episodes 
due to intervertebral disc syndrome.  

4.  The service-connected low back disability is shown to be 
productive of a separately ratable neurological deficit 
involving the left lower extremity that is reflective of no 
more than mild incomplete paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating of 
40 percent were met beginning on December 2, 2004, but the 
criteria for a rating in excess or 40 percent for the 
service-connected DDD lumbosacral spine and herniated nucleus 
pulposus HNP of L5-S1 are not met for any period of the 
appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, including the General Rating Formula 
for Diseases and Injuries of the Spine (2009).  

2.  The criteria for the assignment of a separate rating of 
10 percent, but not more for the service-connected connected 
DDD lumbosacral spine and HNP of L5-S1, on the basis of 
neurologic manifestations involving the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a 
including Diagnostic Code 5237, 4.124, 4.124a including 
Diagnostic Code 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Court of Appeals for Veterans Claims 
case of Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See 
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009). 

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

In a July 2004 letter, the RO advised the Veteran that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
condition has become worse.

The RO also sent the Veteran a letter in March 2006 advising 
him of the five Dingess elements, to specifically include 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.

The July 2004 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies; that he must provide enough information 
about the records to allow VA to request them; and that it 
was his responsibility to make sure VA received the records.

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the Board notes that the claim was 
fully developed and then readjudicated in an October 2007 
Supplemental Statement of the Case (SSOC), which was issued 
after all required notice was provided.  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  See 
Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) 
(clarifying that VA's duty to assist applies only to records 
relevant to a Veteran's present claim).  

Second, the Veteran was afforded VA examinations, most 
recently in October 2007, for the purpose of evaluating the 
severity of his service-connected lumbar spine disability.  
The Board finds that the VA examinations are adequate 
because, as shown below, they were based upon consideration 
of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe 
the disability in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 
Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)).   

Furthermore, the Veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since that evaluation.  Plus, the record contains more recent 
evidence, including non-VA treatment records and the 
Veteran's August 2009 Board hearing testimony, fully 
describing his current symptomatology.  The Board accordingly 
finds no reason to remand for further examination.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

The Veteran is contending that evaluations higher than 20 
percent and 40 percent are warranted for the service-
connected low back disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A claimant, however, may experience multiple distinct degrees 
of disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration that different ratings may be warranted for 
different time periods during the period of appellate review 
(beginning within one year of his June 2004 claim).  

Disabilities of the spine, including the Veteran's service-
connected DJD of the lumbar spine, are evaluated under the 
provisions of 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, eeffective September 26, 
2003.  

Under the General Rating Formula (including Diagnostic Codes 
5235 to 5243).  The criteria are to be applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Associated objective 
neurologic abnormalities, including but not limited to bowel 
or bladder impairment, are evaluated separately under an 
appropriate diagnostic code.  General Rating Formula, Note 
(1).  


The schedular criteria are as follows:

A 10 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  

The highest evaluation, 100 percent, is assigned for 
unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
General Rating Formula, Note (2).  

Further, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  General Rating Formula, Note (5).  

Disabilities of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  General Rating Formula, Note (6).  

Intervertebral disc syndrome (IVDS), under DC 5243, is to be 
evaluated either under the General Rating Formula (above), 
or, alternatively, under the Formula for Rating IVDS Based on 
Incapacitating Episodes.  The method resulting in a higher 
evaluation should be applied.  


The schedular criteria for incapacitating episodes are as 
follows:

A 10 percent rating is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  

A 20 percent rating is assigned intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  

A 40 percent rating is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  

A 60 percent rating contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Incapacitating 
Episodes Formula, Note (1).  If IVDS is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  
Incapacitating Episodes Formula, Note (2).  

Finally, disabilities of the musculoskeletal system are 
primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  

Accordingly, when rating musculoskeletal disabilities, such 
as disabilities of the spine, factors in addition to those 
contained in the applicable rating code must also be 
considered.  The additional factors consist of pain on 
movement, weakened movement, excess fatigability, and 
incoordination, and functional impairment due to pain.  In 
this regard, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The pertinent evidence in the present case demonstrating the 
severity of the service-connected low back disorder during 
the period of appellate review first consists of a non-VA 
physical examination in June 2003.  He complained of low back 
pain, and a physical examination revealed abnormal findings 
on the left.  The pertinent diagnosis was that of low back 
pain with sciatica.  

Subsequent treatment notes in July 2003 show that the Veteran 
complained of continued pain in the low back with shooting 
pain down the left hip into the buttocks and lateral part of 
the leg, worse with standing and prolong sitting and walking.  
An assessment of low back pain with possible nerve root 
compression (sciatica) was made.  A July 2003 service X-ray 
study showed no significant abnormality.  

A July 2003 letter from a non-VA chiropractor indicates that 
the Veteran complained of occasional left leg sciatica, but 
had no such complaints on the day of the examination.  

On examination, the range of motion testing revealed flexion 
to 90; extension to 20 degrees; left and right lateral 
flexion were to 30 degrees; left and right lateral rotation 
were to 25 degrees with pain.  Lower extremity deep tendon 
reflexes testing (DTR) was 2+ bilaterally.  

A September 2003 non-VA magnetic resonance imaging scan (MRI) 
shows bilevel degenerative joint disease (DJD) and DDD at L3-
4 and L5-S1, of a greater degree at L5-S1, where there was a 
mixed protrusion central and leftward and extending into the 
left foramen with mass effect upon the left S1 nerve root and 
lateral recess and in conjunction with facet hypertrophic 
changes resulting in moderate left foraminal stenosis.  There 
was also some straightening of the lumbar lordosis.  

Subsequent treatment records from October 2003 to November 
2003 show continued complaints of low back pain radiating to 
the left lower extremity.  The assessment in November 2003 
was chronic low back pain and left side radiculopathy.  

In May 2004, the Veteran underwent a left S1 nerve root 
decompression due to left S1 radiculopathy.  

During physical therapy in July 2004, the Veteran complained 
of continued low back pain, which he rated as from 2 to 7 out 
of 10 in severity, but usually 3 to 4 in severity.  He was 
able to walk 1/2 mile with increased pain upon stopping.  He 
also complained of lateral left lower extremity numbness from 
the hip to the foot.  An examination showed that flexion was 
performed to 40 degrees.  

In connection with his present claim, the Veteran underwent a 
VA examination in August 2004.  The examiner noted the 
pertinent medical history to show that the Veteran had 
undergone a microdiscectomy at L5-S1 in May 2004.  

The Veteran complained of residual persistent low back pain, 
with pain radiating down the left buttock to the foot.  He 
used medication for relief and was in physical therapy.  He 
was on light duty status at work.  He denied weakness, 
fatigability, decreased endurance, incoordination and flare-
ups.  

On examination, the VA examiner found no tenderness to 
percussion.  There was a 1-inch long vertical surgical scar, 
but no partial abnormalities or fixed deformities.  
Musculature was symmetrical without spasm.  

On range of motion testing, the VA examiner found flexion to 
70 degrees; extension to 20 degrees; left and right lateral 
flexion to 25 degrees; left and right lateral rotation to 40 
degrees.  The examiner noted that the Veteran complained of 
pain with forward flexion.  

The examiner did not indicate if motion was further limited 
due to pain.  There were no neurological deficits, weakness, 
fatigability or decreased endurance.  The VA examiner also 
noted results of an August 2003 lumbar spine X-ray study 
showing DJD at L5-S1.  

Based on the results of the examination, the VA examiner 
diagnosed status post L5-S1 discectomy with persistent pain.  

On December 2, 2004, the Veteran received the first of a 
series nerve root blocks for pain and radicular component on 
the S1 pattern.  A December 2004 VA MRI showed DDD at L5-S1 
and L3-4, straightening of the lumbar lordosis, but no 
compression fracture or subluxation.  There was right greater 
than left neural foraminal narrowing, but no stenosis at L3-
4.  

Thereafter, the Veteran received SI joint injections for 
relief of his symptoms beginning in March 2005.  He 
complained of chronic low back pain with a radicular leg 
component, but the most significant pain in the low sacral 
region.  

In support of his claim, the Veteran wrote in March 2005 that 
he had continuing low back pain radiating to the left lower 
extremity and fatigue.  His pain recurred despite receiving 
cortisone shots.  

A non-VA physical examination in July 2005 revealed decreased 
sensation on the left.  He complained of continued pain 
radiating to the back of the leg and lateral foot.  He also 
had some weakness with prolonged standing and sitting.  The 
assessment was that of left S1 epidural fibrosis, status post 
left L5-S1 hemilaminectomy with continued radicular symptoms.  
The Veteran underwent a transforaminal epidural steroid 
injection (ESI) for left S1 radiculopathy.  

A May 2006 MRI showed degenerative changes involving the 
lumbar spine; no new or recurrent disk herniations or 
significant changes, but there was a small right-sided 
foraminal disc protrusion at L3-4.  

A May 2006 non-VA treatment note and a May 2006 Medical Board 
addendum, which was written by a neurosurgeon in connection 
with the Veteran's National Guard service, indicated that 
this MRI revealed a new L3-4 disc herniation on the right.  
The Veteran had increasing left lower extremity 
symptomatology and had had a prior episode of right lower 
extremity radicular symptoms.  This had improved, however, 
and it was not currently bothering him.  

In November 2006, the Veteran underwent another VA 
examination.  With regard to the pertinent medical history, 
the VA examiner did not have the claims file for review, but 
noted the Veteran's report of pain since 1982 and his history 
of having had a root decompression more recently in May 2004.  

The Veteran reported that the surgery relieved his symptoms 
for only 1 1/2 months.  The pain then recurred and 
progressively worsened since June 2004.  The pain was 
localized in the lower lumbar spine and radiated down the 
left leg to the outside of the left foot.  

The Veteran described the pain as sharp and constant; he 
rated the pain as 5 to 6 out of 10 with daily flare-ups to 8 
or 9 out of 10.  During a flare-up, he felt tired.  He had 
numbness in the left foot and buttock area.  He denied 
significant weakness, but felt that his left leg had less 
strength.  He denied bowel and bladder incontinence, muscle 
cramps or gait problems.  He did not use any assistive 
device.  The pain was aggravated by prolonged sitting, steps 
and walking.  He used medication for relief and would lie on 
his right side.  The examiner also reviewed an August 2006 
treatment note.  

With regard to the Veteran's employment functioning, the 
examiner noted that the Veteran was unable to function well 
at work because he needed to take frequent breaks.  He had to 
limit his activities to avoid flare-ups and was limited in 
his ability to lift, bend, run, and sit, stand and walk for 
prolonged periods.  

On examination, a neurological examination showed normoactive 
DTRs except for a trace at left ankle and toes going 
downward.  The back was non-tender, and there was no muscle 
spasm or scoliosis.  The Veteran walked with a steady gait.  

On range of motion testing, the VA examiner found flexion to 
30 degrees with pain; extension to 20 degrees; left and right 
lateral flexion to 30 degrees; and left and right lateral 
rotation were to 45 degrees.  The range of motion was not 
additionally limited by fatigue, weakness or lack of 
endurance following repetitive use.  

Based on the results of the examination, the VA examiner 
diagnosed chronic low back pain, likely lumbar radiculopathy 
from epidural fibrosis, and new herniated disc status post 
left S1 radiculopathy surgery in May 2004.  

Following the November 2006 VA examination, the record 
includes further VA outpatient treatment notes showing the 
Veteran's complaints of predominantly left-side low back pain 
worse with prolonged standing or sitting, and occasional left 
radicular symptoms.  In March 2007, he had left side facet 
pain likely stemming from scar tissue.  

In October 2007, the Veteran underwent another VA 
examination.  With regard to the low back, the examiner noted 
the report of a May 2004 surgery followed by relief for a 
couple of months, but pain returning thereafter.  

The Veteran tried to take medication, but it caused stomach 
problems.  He then had 4 to 5 cortisone injections, with the 
last injection in June.  The pain had since started to 
return.  He complained of that his knee [a separately 
service-connected disability] and low back pain caused him to 
feel fatigued.  His back pain bothered him more than his 
knee, and he had pain in the low back and numbness down into 
the left foot.  

On examination, the VA examiner observed that the Veteran 
walked without assistive devices and had no obvious limp.  On 
range of motion testing of the lower extremities, the Veteran 
had some low back discomfort.  Extension was to 15 degrees 
and flexion was to 60 degrees.  Bilateral flexion was to 
approximately 15 to 20 degrees.  

Based on the results of the examination, the VA examiner 
diagnosed a history of lumbar spine surgery in May 2004.  

During a non-VA physical examination in October 2007, the 
range of motion testing revealed that flexion was to 20 
degrees, times three; extension to 15 degrees, times three; 
right lateral flexion was to 20 degrees, times three; left 
lateral flexion was to 25 degrees, times three; right lateral 
rotation was to 48 degrees once and 50 degrees, times two; 
and left lateral rotation was to 35 degrees once and 39 
degrees, times two.  (The treatment record provides no 
indication as to whether there was additional limitation of 
motion on repetitive use.)  

In an October 2007 statement, the Veteran wrote that he now 
had pain radiating to the right side.  

The most recent medical evidence consists of a June 2009 non-
VA X-ray showing an impression of lumbar spine DDD, mild at 
L3-4, and advanced at L5-S1; and trace levoconvex lumbar 
curvature.  

During his August 2009 hearing, the Veteran testified that he 
consistently had pain that he rated as a "9" during the 
past 6 months, plus a burning sensation going down his left 
hip and buttock to the outside of the left foot.  He 
described most of his symptoms as occurring upon slightly 
bending forward, including the stinging, burning-type pain.  

With regard to his employment, the Veteran testified that his 
back fatigued him almost completely on certain days.  There 
were days when it was not as bad, but he felt completely 
fatigued on other days.  He indicated that he had episodes 
where he could not function at least twice a week.  

In comparing the Veteran's symptoms prior to October 22, 2006 
(exclusive of the period from May 14, 2004 until June 30, 
2004), as noted, to the rating criteria, the Board finds that 
the Veteran's low back disability does not meet the criteria 
for assignment of the next higher, 40 percent, rating.  

As shown, a 40 percent rating is assignment for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, General Rating Formula.  

Here, the evidence prior to October 22, 2006, shows flexion 
to 90 degrees in July 2003, to 40 degrees in July 2004 
(during physical therapy following surgery), and to 70 
degrees during the August 2004 VA examination.  

As demonstrated by these ranges of motion, there is no 
indication of favorable ankylosis.  See 38 C.F.R. § 47.1a, 
General Rating Formula, Note (5).  Accordingly, even when 
considering functional limitation due to the DeLuca factors, 
a rating higher than 20 percent is not warranted for that 
time frame.  

The Board finds, on the other hand, that the evidence does 
reflect a diagnosis of increased pain and left lower 
extremity radiculopathy related to the service-connected 
lumbar spine disability beginning after his 2004 surgery.  
Significantly, the evidence shows that, beginning on December 
2, 2004, the Veteran began a series of injection to help 
control his low back pain.  

While the increase in the service-connected low back 
functional loss was documented by the VA examination in 
November 2006, the findings identified with the pain 
treatment beginning on December 2, 2004 can be viewed as 
marking the onset of the overall worsening of the low back 
disability.  

Hence, beginning on December 2, 2004, but not earlier, the 
service-connected low back disability picture is found to 
have more nearly approximated a level of functional 
impairment due to pain consistent with forward flexion of the 
thoracolumbar spine being restricted to 30 degrees of less.  

In addition, a July 2003 treatment note shows a diagnosis of 
low back pain with possible nerve root compression 
(sciatica).  The subsequent treatment records show that the 
radiating pain continued after a May 2004 left S1 nerve root 
decompression.  

This evidence supports the assignment of a separate rating on 
the basis of an objective neurological abnormality involving 
the left lower extremity.  A 10 percent rating, but not more, 
is warranted, because this is shown to be no more than pain 
radiating into the lower extremity. 

In comparing the Veteran's findings beginning on October 22, 
2006, as noted, to the rating criteria, the Board finds that 
the service-connected lumbar spine disability does not 
warrant an evaluation in excess of the currently assigned 40 
percent.  

As indicated, a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, General Rating Formula.

During the November 2006 VA examination, however, flexion was 
to 30 degrees.  Subsequent treatment records show flexion to 
60 degrees in October 2007 and 20 degrees later in October 
2007.  

Most recently, during his August 2009 hearing, the Veteran 
testified only that he had trouble leaning forward.  In other 
words, the lumbar spine is not shown to be fixed in flexion 
or extension and, accordingly, unfavorable ankylosis is not 
demonstrated.  See 38 C.F.R. § 47.1a, General Rating Formula, 
Note (5).  

The evidence beginning on October 22, 2006 continues to 
reflect diagnosis of left-side radiculopathy related to the 
service-connected lumbar spine disability.  In particular, 
the November 2007 VA examiner diagnosed chronic low back pain 
likely lumbar radiculopathy, and subsequent treatment records 
show continued left-side radicular symptoms.  

This evidence supports assignment of a separate rating on the 
basis of an objective neurological impairment involving the 
left lower extremity for the period beginning October 22, 
2006.  Because the symptomatology continues to show no more 
than pain radiating into the lower extremity, a 10 percent 
rating is continued. 

In an October 2007 statement, the Veteran wrote that he was 
having pain radiating down the right lower extremity.  
Similarly, a May 2006 service record refers to right-side 
radicular symptoms.  The treatment records in May 2006 also 
show that a May 2006 MRI revealed a new L3-4 disc herniation 
on the right.  

The Board finds, however, that a separate compensable 
evaluation is not warranted for a neurological abnormality of 
the right lower extremity.  With the exception of the three 
records noted, the Veteran has not complained of right-side 
radicular symptoms.  

Further, during his August 2009 hearing, the Veteran did not 
indicate that he had pain radiating down the right lower 
extremity.  Rather, he testified that he had a burning 
sensation going down his left lower extremity.  

Accordingly, the Board finds that the any right lower 
extremity complaints do not rise to the "mild" level 
necessary to warrant a separate compensable evaluation for 
radiculopathy pursuant to 38 C.F.R. § 1.124a, Diagnostic Code 
8520.  

Throughout the period of appeal, higher evaluations are not 
warranted on the basis of incapacitating episodes at any 
time.  During his Board hearing, the Veteran indicated that 
he experienced episodes where he could not function.  

The Veteran's representative called these "incapacitating 
episodes," but the Veteran did not assert, and the medical 
evidence does not show, that they required periods of bed 
rest prescribed a physician.  Accordingly, a higher 
evaluation is not warranted on the basis of incapacitating 
episodes based on IVDS.  See 38 C.F.R. § 4.71a, 
Incapacitating Episodes Formula, Note (2).  

Except as previously assigned, "staged ratings" are not 
warranted because the schedular criteria for higher ratings 
were not met during the staged rating periods under appellate 
review.  See Hart, 21 Vet.  App. at 505.  

The Board's findings above are based on a schedular 
evaluation.  To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Furthermore, 
the evidence does not show marked interference with 
employment in excess of that contemplated by the rating 
schedule.  The Veteran testified during his August 2009 Board 
hearing that he had trouble performing some of his 
responsibilities at work, but did not indicate that he had 
missed work due to his service-connected low back symptoms.  

Further there is no indication of frequent periods of 
hospitalization or other medical evidence that would render 
impractical the application of the regular schedular 
standards.  To the extent the Veteran was hospitalized in May 
2004, he was assigned a temporary total (100 percent) 
evaluation for the period of convalescence.  There is no 
further indication of any periods of hospitalization.  

For these reasons, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the Board finds that the higher rating of 40 
percent is warranted beginning on December 2, 2004, but a 
rating higher than 40 percent is not assignable for the 
service-connected DDD lumbosacral spine and HNP of L5-S1 for 
any period of the appeal.  

In addition, a separate 10 percent rating, but no more for 
the service-connected low back disability on the basis left 
lower extremity neurological symptoms is warranted.  


ORDER

Beginning on December 2, 2004, an increased evaluation of 40 
percent for the service-connected low back disability is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

A rating in excess of 40 percent for the service-connected 
degenerative disc disease lumbosacral spine and herniated 
nucleus pulposus of L5-S1 is denied.  

A separate rating of 10 percent for the service-connected 
degenerative disc disease lumbosacral spine and herniated 
nucleus pulposus of L5-S1 on the basis of radiculopathy 
involving the left lower extremity is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


